DeBRULER, Justice,
dissenting.
On December 8, 1986, Judge Smith signed, dated and entered of record the following judgment:
Comes now Carl T. Smith, Special Judge and hereby orders the Clerk to spread of record the opinion rendered by the Supreme Court of Indiana under No. 7845268. In accordance with said opinion the Court now corrects the sentence as follows:
The Court now sentences the Defendant to the care and custody of the Indiana Department of Corrections as follows: Count I Dealing in a Schedule II Controlled Substance a Class B Felony, 10 years; County [sic.] II Dealing in Marijuana, a Class D Felony, 2 years; Count III, Dealing in Marijuana, a Class D Felony, 2 years; Count IV, Dealing in Marijuana, a Class D Felony sentence is covered in Court [sic.] V; Count V, Dealing in a Schedule II Controlled Substance, a Class B Felony, 10 years; Count VI, Dealing in Marijuana,^ Class D Felony, sentence is covered in Count VII; Court [sic] VII Deal*139ing in a Schedule II Controlled Substance, a Class B Felony, 10 years; Count VIII, Dealing in Marijuana, Class D Felony, 2 years. The Court further finds and adjudges that all sentences under this cause shall run concurrently. Defendant shall receive credit for time already served. The Court now orders the Clerk of this Court to send a certified copy of the sentence commitment to the Indiana Department of Corrections.
/s/Carl T. Smith
Carl T. Smith, Special Judge
Hancock Superior Court
In this order, the Judge imposed ten year presumptive sentences for appellant’s class B felony convictions, and two year presumptive sentences for his class D felony convictions, and ordered all sentences to be served concurrently. This was an alternative sentencing approach authorized expressly in our remand order in the language, "... or, if indicated, in order to impose presumptive or mitigated sentences and concurrent sentences.” Sweet v. State (1986), Ind., 498 N.E.2d 924. When such an approach is adopted, and the sentencing court does not impose an enhanced sentence or consecutive sentences, the court need not set forth its considerations in the sentencing statement. Page v. State (1980), 274 Ind. 264, 410 N.E.2d 1304. Since this order was in conformity with this Court’s remand order, and was entirely proper and legal, I see no authority for a court upon receiving an objection the following day from the prosecuting attorney, to set that aside and sentence the defendant anew. I would affirm the convictions again, set aside the judgments of December 15, 1986 and February 6, 1987, and order the judgment of December 8, 1986 reinstated.
DICKSON, J., concurs.